UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6651


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE SAUNDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00162-RAJ-JEB-4)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Saunders, Appellant Pro Se.          Laura Marie Everhart,
Assistant  United States  Attorney,       Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone      Saunders   appeals    the   district   court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.         United States v. Saunders, No. 2:06-cr-00162-

RAJ-JEB-4 (E.D. Va. filed Mar. 5, 2012 & entered Mar. 6, 2012).

We   dispense    with    oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2